Clerks, J.
The general unconditional appearance of defendants,' is a waiver of any irregularity in the affidavit.
The mistake in the recital of the bond, does not affect its validity. The essential part of the undertaking, and all that is required by the Code, is contained in the instrument in this case. It makes the sureties liable for the prosecution of the , action, the return of the property, if return be adjudged, and the payment of the costs. And quaere whether the sureties would not be estopped from denying the truth of the recital?
Motion denied, with costs.